Name: Commission Regulation (EC) No 871/1999 of 27 April 1999 amending Regulation (CE) No 533/1999 on the issuing of a standing invitation to tender for the sale of common wheat of breadmaking quality held by the German intervention agency for export to certain ACP countries in the 1998/99 marketing year
 Type: Regulation
 Subject Matter: trade;  trade policy;  plant product;  Europe;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities28. 4. 1999 L 110/3 COMMISSION REGULATION (EC) No 871/1999 of 27 April 1999 amending Regulation (EC) No 533/1999 on the issuing of a standing invitation to tender for the sale of common wheat of breadmaking quality held by the German intervention agency for export to certain ACP countries in the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 39/1999 (4), lays down the procedure and conditions, for the disposal of cereals held by intervention agencies; Whereas the last partial invitation to tender pursuant to Commission Regulation (EC) No 533/1999 (5), as amended by Regulation (EC) No 727/1999 (6), should be postponed; Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 3(2) of Regulation (EC) No 533/1999 is replaced by the following: 2. The time limit for submitting tenders in respect of subsequent partial invitations to tender shall be 9 a.m. (Brussels time) each Thursday thereafter. The time limit for the last partial invitation to tender shall be 9 a.m. (Brussels time) on 27 May 1999.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 63, 12.3.1999, p. 21. (6) OJ L 93, 8.4.1999, p. 8.